                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 EDWARD LEE,                                        Case No. 19-10337

        Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                 United States District Judge

 COMMISSIONER OF SOCIAL
 SECURITY,

      Defendant.
 ____________________________/

                      OPINION AND ORDER
      CROSS-MOTIONS FOR SUMMARY JUDGMENT (ECF Nos. 11, 12)

I.     PROCEDURAL HISTORY

       A.     Proceedings in this Court

       On February 4, 2019, plaintiff Edward Lee filed the instant suit seeking

judicial review of the Commissioner’s unfavorable decision disallowing benefits.

(ECF No. 1). This matter is before the Court on cross-motions for summary

judgment. (ECF Nos. 11, 12).

       B.     Administrative Proceedings

       Lee filed an application for a period of disability and disability insurance

benefits on February 6, 2018, alleging disability beginning January 17, 2018. (Tr.




                                           1
29).1 The claim was initially disapproved by the Commissioner on March 30,

2018. (Tr. 29). Lee requested a hearing, and on June 6, 2018, he appeared with

counsel before Administrative Law Judge (“ALJ”) Virginia Herring, who

considered the case de novo. (Tr. 41-69). In a decision dated July 11, 2018, the

ALJ found that Lee was not disabled. (Tr. 26-36). Lee requested a review of this

decision, and the ALJ’s decision became the final decision of the Commissioner

when the Appeals Council, on December 4, 2018, denied his request for review.

(Tr. 1-9); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 543-44 (6th Cir. 2004).

II.    FACTUAL BACKGROUND

       Lee, born in 1965, was 52 years old on the alleged disability onset date and

at the time of the hearing. (Tr. 45). Lee has a high school diploma and lives alone.

(Tr. 45). He has past relevant work as an auto assembly line worker, janitor, and

housekeeper. (Tr. 35). Lee stopped working on January 17, 2018, because of

depression, chronic lower back pain, high blood pressure, polycystic kidney

disease, tinnitus, anxiety, insomnia, a brain hemorrhage, clostridium difficile, and a

burst blood vessel in his brain. (Tr. 191).

       The ALJ applied the five-step disability analysis and found at step one that

Lee had not engaged in substantial gainful activity since the alleged onset date of



       1
        The Administrative Record appears on the docket at entry number 9. All references to
the same are identified as “Tr.”

                                              2
January 17, 2018. (Tr. 31). At step two, the ALJ found that Lee’s bilateral

foraminal stenosis at L5-S1 and right side more than left at L4-L5, polycystic

kidney disease, depression, and anxiety were “severe” impairments within the

meaning of the second sequential step. (Tr. 31). However, at step three, the ALJ

found no evidence that Lee’s impairments singly or in combination met or

medically equaled one of the listings in the regulations. (Tr. 31-33).

       Thereafter, the ALJ assessed Lee’s residual functional capacity (“RFC”) as

follows:

             After careful consideration of the entire record, the
             undersigned finds that the claimant has the residual
             functional capacity to perform light work as defined in 20
             CFR 404.1567(b) except the claimant can occasionally
             climb stairs or ramps. He may never climb ladders, ropes
             or scaffolds. The claimant may occasionally balance,
             stoop, kneel, crouch or crawl. He must avoid work
             hazards including dangerous machinery and unprotected
             heights. The claimant is limited to performing simple
             and routine tasks with no more than occasional contact
             with the public, coworkers and supervisors.

(Tr. 33). At step four, the ALJ found that Lee was able to perform his past relevant

work as an auto assembly line worker, janitor, and housekeeper. (Tr. 35).

Accordingly, the ALJ determined that Lee had not been under a disability from the

alleged onset date through the date of the decision. (Tr. 35).

III.   DISCUSSION

       A.    Standard of Review


                                          3
      In enacting the social security system, Congress created a two-tiered system

in which the administrative agency handles claims, and the judiciary merely

reviews the agency determination for exceeding statutory authority or for being

arbitrary and capricious. Sullivan v. Zebley, 493 U.S. 521 (1990). The

administrative process itself is multifaceted in that a state agency makes an initial

determination that can be appealed first to the agency itself, then to an ALJ, and

finally to the Appeals Council. Bowen v. Yuckert, 482 U.S. 137 (1987). If relief is

not found during this administrative review process, the claimant may file an

action in federal district court. Mullen v. Bowen, 800 F.2d 535, 537 (6th Cir.

1986).

      This Court has original jurisdiction to review the Commissioner’s final

administrative decision pursuant to 42 U.S.C. § 405(g). Judicial review under this

statute is limited in that the court “must affirm the Commissioner’s conclusions

absent a determination that the Commissioner has failed to apply the correct legal

standards or has made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005);

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). In deciding

whether substantial evidence supports the ALJ’s decision, “we do not try the case

de novo, resolve conflicts in evidence, or decide questions of credibility.” Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Garner v. Heckler, 745 F.2d 383,


                                           4
387 (6th Cir. 1984). “It is of course for the ALJ, and not the reviewing court, to

evaluate the credibility of witnesses, including that of the claimant.” Rogers v.

Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007); Jones v. Comm’r of Soc.

Sec., 336 F.3d 469, 476 (6th Cir. 2003) (An “ALJ is not required to accept a

claimant’s subjective complaints and may ... consider the credibility of a claimant

when making a determination of disability.”); Walters, 127 F.3d at 531

(“Discounting credibility to a certain degree is appropriate where an ALJ finds

contradictions among medical reports, claimant’s testimony, and other evidence.”).

“However, the ALJ is not free to make credibility determinations based solely

upon an ‘intangible or intuitive notion about an individual’s credibility.’” Rogers,

486 F.3d at 247 (quoting Soc. Sec. Rul. 96-7p, 1996 WL 374186, at *4).

      If supported by substantial evidence, the Commissioner’s findings of fact are

conclusive. 42 U.S.C. § 405(g). Therefore, this Court may not reverse the

Commissioner’s decision merely because it disagrees or because “there exists in

the record substantial evidence to support a different conclusion.” McClanahan v.

Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006); Mullen, 800 F.2d at 545.

Substantial evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Rogers, 486 F.3d at 241; Jones, 336 F.3d at

475. “The substantial evidence standard presupposes that there is a ‘zone of


                                          5
choice’ within which the [Commissioner] may proceed without interference from

the courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994) (internal

quotation marks omitted) (quoting Mullen, 800 F.2d at 545).

      The scope of this Court’s review is limited to an examination of the record

only. Bass, 499 F.3d at 512-13; Foster v. Halter, 279 F.3d 348, 357 (6th Cir.

2001). When reviewing the Commissioner’s factual findings for substantial

evidence, a reviewing court must consider the evidence in the record as a whole,

including that evidence which might subtract from its weight. Wyatt v. Sec’y of

Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992). “Both the court of

appeals and the district court may look to any evidence in the record, regardless of

whether it has been cited by the Appeals Council.” Heston v. Comm’r of Soc. Sec.,

245 F.3d 528, 535 (6th Cir. 2001). There is no requirement, however, that either

the ALJ or the reviewing court discuss every piece of evidence in the

administrative record. Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 508

(6th Cir. 2006) (“[a]n ALJ can consider all the evidence without directly

addressing in his written decision every piece of evidence submitted by a party.”)

(internal citation marks omitted); see also Van Der Maas v. Comm’r of Soc. Sec.,

198 F. App’x 521, 526 (6th Cir. 2006).




                                          6
      B.     Governing Law

      The “[c]laimant bears the burden of proving his entitlement to benefits.”

Boyes v. Sec’y of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994);

accord, Bartyzel v. Comm’r of Soc. Sec., 74 F. App’x 515, 524 (6th Cir. 2003).

There are several benefits programs under the Act, including the Disability

Insurance Benefits Program (“DIB”) of Title II (42 U.S.C. §§ 401 et seq.) and the

Supplemental Security Income Program (“SSI”) of Title XVI (42 U.S.C. §§ 1381

et seq.). Title II benefits are available to qualifying wage earners who become

disabled prior to the expiration of their insured status; Title XVI benefits are

available to poverty stricken adults and children who become disabled. F. Bloch,

Federal Disability Law and Practice § 1.1 (1984). While the two programs have

different eligibility requirements, “DIB and SSI are available only for those who

have a ‘disability.’” Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

“Disability” means:

             inability to engage in any substantial gainful activity by
             reason of any medically determinable physical or mental
             impairment which can be expected to result in death or
             which has lasted or can be expected to last for a
             continuous period of not less than 12 months.

42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see also 20 C.F.R. § 416.905(a).

      The Commissioner’s regulations provide that disability is to be determined

through the application of a five-step sequential analysis set forth at 20 C.F.R.


                                           7
§§ 404.1520, 416.920. Essentially, the ALJ must determine whether: (1) the

claimant is engaged in significant gainful activity; (2) the claimant has any severe

impairment(s); (3) the claimant’s impairments alone or in combination meet or

equal a Listing; (4) the claimant is able to perform past relevant work; and (5) if

unable to perform past relevant work, whether there is work in the national

economy that the claimant can perform. Id. “If the Commissioner makes a

dispositive finding at any point in the five-step process, the review terminates.”

Colvin, 475 F.3d at 730.

      “Through step four, the claimant bears the burden of proving the existence

and severity of limitations caused by her impairments and the fact that she is

precluded from performing her past relevant work.” Jones, 336 F.3d at 474, cited

with approval in Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 540 (6th Cir. 2007).

If the analysis reaches the fifth step without a finding that the claimant is not

disabled, the burden transfers to the Commissioner. Combs v. Comm’r of Soc.

Sec., 459 F.3d 640, 643 (6th Cir. 2006). At the fifth step, the Commissioner is

required to show that “other jobs in significant numbers exist in the national

economy that [the claimant] could perform given [his] RFC and considering

relevant vocational factors.” Rogers, 486 F.3d at 241; 20 C.F.R.

§§ 404.1520(a)(4)(v) and (g), 416.920(a)(4)(v) and (g).




                                           8
       If the Commissioner’s decision is supported by substantial evidence, the

decision must be affirmed even if the court would have decided the matter

differently and even where substantial evidence supports the opposite conclusion.

McClanahan, 474 F.3d at 833; Mullen, 800 F.2d at 545. In other words, where

substantial evidence supports the ALJ’s decision, it must be upheld.

       C.      Analysis and Conclusions

       Lee contends that the ALJ committed reversible legal error because she

failed to mention or evaluate Lee’s post-traumatic stress disorder (“PTSD”) at

steps two, three, and four of the sequential evaluation process. (ECF No. 11.) The

Commissioner counters that the ALJ’s decision should be affirmed because Lee

has failed to demonstrate how the ALJ’s express consideration of his PTSD would

have affected the outcome of this case at any step of the sequential evaluation

process and because the ALJ’s assessment of Lee’s mental impairments is

supported by substantial evidence. (ECF No. 12.) 2

               1.      Step Two

       Lee first argues that the ALJ’s decision is not supported by substantial

evidence because she failed to consider whether Lee’s PTSD was a medically




       2
          While not fatal to Lee’s appeal, the Court notes that Lee did not list PTSD in his
application for disability benefits as one of the medical conditions that limits his ability to work.
(Tr. 191). And when the ALJ asked Lee at the hearing why he stopped working, he did not
testify that PTSD was one of the reasons. (Tr. 47-49).

                                                  9
determinable impairment or a severe impairment at step two of the sequential

evaluation process. (ECF No. 11, PageID.1227, 1237-1241.) In response, the

Commissioner argues that even if the ALJ should have deemed Lee’s PTSD a

severe impairment, any error at step two is harmless because Lee cannot show how

the ALJ’s omission affects the outcome of this case given the ALJ’s analysis of

Lee’s other mental impairments throughout the sequential evaluation process.

(ECF No. 12, PageID.1254-1255.)

      At step two of the sequential evaluation process, the ALJ must consider

whether a claimant’s impairment is a medically determinable impairment. See 20

C.F.R. § 404.1520. A medically determinable impairment is “an impairment that

results from anatomical, physiological, or psychological abnormalities, which can

be shown by medically acceptable clinical and laboratory diagnostic techniques.”

Jones v. Comm’r of Soc. Sec., No. 3:15-cv-00428, 2017 WL 540923, at *6 (S.D.

Ohio Feb. 10, 2017), report and recommendation adopted sub nom. Jones v.

Berryhill, No. 3:15-cv-428, 2017 WL 1196179 (S.D. Ohio Mar. 31, 2017)

(citing 20 C.F.R. §§ 404.1505, 404.1508, 404.1520(a)(4)(ii), and 404.1527(a)(1)).

“Therefore, a physical or mental impairment must be established by objective

medical evidence from an acceptable medical source. We will not use your

statement of symptoms, a diagnosis, or a medical opinion to establish the existence

of an impairment(s).” 20 C.F.R. § 404.1521; see also Tolbert v. Comm’r of Soc.


                                        10
Sec., No. 11-12059, 2012 WL 4176876, at *4 (E.D. Mich. Aug. 27, 2012), report

and recommendation adopted, No. 11-12059, 2012 WL 4165649 (E.D. Mich. Sept.

18, 2012) (citing Social Security Ruling 96-4p, 1996 WL 374187 at *1) (“[A]

diagnosis establishes medically determinable impairment only where it is

supported by objective medical evidence.”).

      The ALJ must also consider whether a claimant’s medically determinable

impairment is a severe impairment, and whether the impairment(s) meet the

twelve-month durational requirement in 20 C.F.R. § 404.1509. See 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4); see also Simpson v. Comm’r of Soc. Sec., 344 F.

App’x 181, 188 (6th Cir. 2009). To be classified as severe, an impairment or

combination of impairments must significantly limit the claimant’s physical or

mental ability to do basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c).

Basic work activities, defined in the regulations as “the abilities and aptitudes

necessary to do most jobs,” include: (1) physical functions such as walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling; (2)

capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding

appropriately to supervision, co-workers, and usual work situations; and (6)

dealing with changes in routine work settings. 20 C.F.R. §§ 404.1522, 416.922.

An ALJ’s failure to find an impairment severe is not reversible error if the ALJ


                                           11
found another impairment severe, and thus continued with the five-step evaluation

process. See e.g., Fisk v. Astrue, 253 F. App’x 580, 584 (6th Cir. 2007); Anthony

v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008).

      To support his step-two argument, Lee cites his medical records from the

Department of Veterans Affairs Medical Center in Detroit (“VA”), which do

indeed reflect that Lee was diagnosed with and received medical treatment for

PTSD since before the alleged onset of disability. (ECF No. 11, PageID.1232-

1235 (citing Tr. 402, 409, 410, 412, 417, 429, 435, 441-42, 445, 448-450, 455,

460, 462, 477, 483, 490, 495-96, 499, 610, 1026, 1132, 1137)). Lee also cites

Harris v. Astrue, No. 1:09-cv-466, 2010 WL 2927426 (S.D. Ohio June 8, 2010).

In Harris, the claimant had been diagnosed with “myopathy due to mitochondrial

disease,” but the ALJ failed to address whether the claimant suffered from a

medically determinable and/or severe impairment of myopathy or mitochondrial

disease in the decision. Id. at *7. The Harris court consequently held that the

ALJ’s decision was not supported by substantial evidence. Id. Lee argues that like

the ALJ’s decision in Harris, the ALJ’s decision in this case is not supported by

substantial evidence because the ALJ did not address his PTSD at step two despite

the record evidence of diagnosis and treatment.

      Harris is distinguishable from the instant matter. In Harris, the ALJ

determined that the claimant was not disabled at step two of the sequential


                                         12
evaluation process because she had no severe impairments. 2010 WL 2927426, at

*7. That is why the ALJ’s failure to consider whether the claimant’s myopathy or

mitochondrial disease were severe impairments constituted reversible error. Here,

the ALJ found some of Lee’s impairments to be severe and continued with the

five-step evaluation process. Accordingly, under Fisk and Anthony, supra, if any

reversible error exists as a result of the ALJ’s failure to explicitly mention or

consider Lee’s PTSD, it did not occur at step two.

             2.     Step Three

      Lee also contends that the ALJ erred by failing to consider whether Lee’s

PTSD met or medically equaled Listing 12.15 (Trauma- and Stressor-Related

Disorders) at step three of the sequential evaluation process. (ECF No. 11,

PageID.1241-1243.) The Commissioner concedes that the ALJ did not expressly

address Listing 12.15 but argues that any error committed by the ALJ in this regard

is harmless because the ALJ evaluated Plaintiff’s mental impairments under

Listing 12.04 (Depressive, Bipolar, and Related Disorders), which contains

“paragraph B” and “paragraph C” criteria identical to that required by Listing

12.15. (ECF No. 12, PageID.1255-1256 (citing Pasco v. Comm’r of Soc. Sec., 137

F. App’x 828, 844 n.18 (6th Cir. 2005) (“We note that the criteria listed in 12.02B

are exactly the same criteria listed in 12.04B. . . . Therefore, if the ALJ’s findings




                                          13
under 12.04B are supported by substantial evidence, [plaintiff] would also not meet

an Appendix 1 impairment under the criteria of 12.02B.”)).

      To meet Listings 12.04 and 12.15, a claimant must demonstrate either:

             B. Extreme limitation of one, or marked limitation of
             two, of the following areas of mental functioning:

             1. Understand, remember, or apply information.

             2. Interact with others.

             3. Concentrate, persist, or maintain pace.

             4. Adapt or manage oneself.

             OR

             C. Your mental disorder in this listing category is
             “serious and persistent;” that is, you have a medically
             documented history of the existence of the disorder over
             a period of at least 2 years, and there is evidence of both:

             1. Medical treatment, mental health therapy, psychosocial
             support(s), or a highly structured setting(s) that is
             ongoing and that diminishes the symptoms and signs of
             your mental disorder; and

             2. Marginal adjustment, that is, you have minimal
             capacity to adapt to changes in your environment or to
             demands that are not already part of your daily life.

20 CFR Part 404, Subpart P, Appendix 1.

      Here, the ALJ determined that Lee’s mental impairments did not meet the

“paragraph B” criteria because he had only mild limitations in his ability to

understand, remember, or apply information and adapt and manage oneself, and

                                          14
only moderate limitations in his ability to interact with others, concentrate, persist,

or maintain pace. (Tr. 32). The ALJ also concluded that the evidence of record

failed to establish the presence of the “paragraph C” criteria. (Tr. 33). Lee does

not substantively challenge the ALJ’s evaluation of his mental condition under the

paragraph B or C criteria or make any argument for why the ALJ’s evaluation of

the paragraph B and C criteria under Listing 12.04 would not apply equally to the

identical criteria under Listing 12.15. See McPherson v. Kelsey, 125 F.3d 989,

995-96 (6th Cir. 1997) (“[I]ssues adverted to in perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.”).

Accordingly, under Pasco, the ALJ’s failure to consider Listing 12.15 at step three

of the sequential evaluation process was a harmless error. See also Olson v.

Comm’r of Soc. Sec., No. 17-cv-13441, 2018 WL 8244843, at *4-5 (E.D. Mich.

Aug. 22, 2018), report and recommendation adopted, No. 17-cv-13441, 2019 WL

1375512 (E.D. Mich. Mar. 27, 2019) (failure to consider Listing 12.15 harmless

error where claimant did not meet paragraph B or C criteria as evaluated under

Listings 12.04 and 12.06).

             3.     The ALJ’s RFC Assessment

      Finally, Lee contends that the ALJ committed reversible error by failing to

consider PTSD in her assessment of Lee’s RFC. He argues that the ALJ’s failure

in this regard leaves “the Court and the Claimant to speculate as to what


                                          15
limitations, if any, may have been added to the [RFC], had the PTSD been taken

into account.” (ECF No. 11, PageID.1243-1244). Lee continues that “[t]his is not

for the Court nor the Claimant to do, it is for the ALJ to support his or her

evaluation with substantial evidence.” (ECF No. 11, PageID.1244).

       Lee misstates the standard. While it is true that the ALJ’s decision must be

supported by substantial evidence, it is Lee who “bears the burden of proving the

existence and severity of limitations caused by h[is] impairments” through step

four of the sequential evaluation process. Jones, 336 F.3d at 474. Accordingly, it

is Lee’s burden to prove that he has a more restrictive RFC than that assessed by

the ALJ. See Jordan v. Comm’r of Soc. Sec., 548 F.3d 417, 423 (6th Cir. 2008)

(citing Her v. Comm’r of Soc. Sec., 203 F.3d 388, 392 (6th Cir. 1999)).

       Lee, however, does not indicate through citations to the record evidence or

through factual or legal analysis what functional limitations caused by his PTSD

are not already accounted for in the RFC. (See ECF No. 11, PageID.1243-1244).

Significantly, there is no medical opinion in the record assessing any functional

limitations caused by Lee’s PTSD, so the ALJ’s failure to explicitly assess any

limitations to account for this diagnosis is not unreasonable.3 Richard v. Astrue,



       3
          Lee does point to a record from his February 28, 2018 psychotherapy appointment at the
VA, at which Lee reported that he had started seeing a non-VA psychologist who placed him on
medical leave from work. (ECF No. 11, PageID.1235 (citing Tr. 1137)). However, Lee did not
produce any records or an opinion from the non-VA psychologist in support of his claim for
disability.

                                              16
No. 5:10-CV-02190, 2011 WL 4688788, at *5 (N.D. Ohio Oct. 4, 2011). See also

Kocher v. Comm’r of Soc. Sec., No. 2:14-cv-2263, 2015 WL 7307998, at *5 (S.D.

Ohio Nov. 20, 2015), report and recommendation adopted, 2015 WL 9489750

(S.D. Ohio Dec. 30, 2015) (quoting Burch v. Barnhart, 400 F.3d 676, 684 (9th Cir.

2005)) (“[W]hen ‘there is no evidence in the record, of any functional limitations

as a result of [an impairment] that the ALJ failed to consider,’ a remand for further

resolution of this issue is unnecessary.”); Hill v. Comm’r of Soc. Sec., 560 F.

App’x 547, 551 (6th Cir. 2014) (“[D]isability is determined by the functional

limitations imposed by a condition, not the mere diagnosis of it.”); Townsend v.

Astrue, No. 6:12-CV-00261-SI, 2013 WL 687042, at *5 (D. Or. Feb. 25, 2013)

(failure to discuss a diagnosis is error, but harmless where record does not reveal

any limitations due to the diagnosed condition). Accordingly, Lee has failed to

meet his burden of proving that his PTSD requires a more restrictive mental RFC

than that assessed by the ALJ.

             4.    Substantial Evidence

      The Commissioner asserts that the ALJ’s decision finds direct support in the

opinion of the state-agency psychologist, Dr. James Tripp. (ECF No. 12,

PageID.1251-1254, 1255, 1259 (citing Johnson v. Comm’r of Soc. Sec., No. 11-

14644, 2013 WL 812081, at *6 (E.D. Mich. Feb. 12, 2013), report and

recommendation adopted, 2013 WL 811788 (Mar. 5, 2013) (where there is no


                                          17
treating or examining source indicating that a claimant is disabled or identifying

functional limitations, an ALJ is entitled to rely on the findings of the state agency

consultant)). Dr. Tripp reviewed Lee’s medical record and explicitly considered

Lee’s diagnosis of PTSD and the treatment records related thereto. Despite this

consideration, Dr. Tripp did not list PTSD as one of Lee’s medically determinable

impairments. Dr. Tripp also expressly evaluated Lee’s mental condition under

Listing 12.15 and determined that he did not satisfy the criteria. Specifically, with

regard to the “paragraph B” criteria, Dr. Tripp found that Lee had a moderate

limitation in his ability to concentrate, persist, or maintain pace, and only mild

limitations in the other three categories. Dr. Tripp then concluded that Lee had the

mental RFC to perform “simple work with sustainability and persistence” and

“have occasional contact with coworkers, supervisors, and the public.” (Tr. 74-

85). The ALJ assessed Dr. Tripp’s opinion, accorded it significant weight, and

crafted a mental RFC for Lee that is virtually identical to the one assessed by Dr.

Tripp. (Tr. 33, 34). Notably, Lee does not assert any error regarding the ALJ’s

assessment of Dr. Tripp’s opinion, so any such claim is waived. The ALJ’s

decision is therefore supported by substantial evidence.

IV.   CONCLUSION




                                          18
      For the reasons set forth above, the Court DENIES plaintiff’s motion for

summary judgment, GRANTS defendant’s motion for summary judgment, and

AFFIRMS the findings of the Commissioner.

      IT IS SO ORDERED.

Date: March 9, 2020                        s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States District Judge

                          CERTIFICATE OF SERVICE

       I certify that on March 9, 2020, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system, which will send electronic
notification to all counsel of record.

                                           s/Tammy Hallwood
                                           Case Manager
                                           (810) 341-7887
                                           tammy_hallwood@mied.uscourts.gov




                                          19
